DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,693,694  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-15 of U.S. Patent No. 10,693,694 contain(s) every element of claims 1-15 of the instant application and as such anticipate(s) claim(s) 1-15 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,11 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kusashima (US Application 2019/0174567, hereinafter Kusashima).
Regarding claims 1, 6, 11, Kusashima discloses a method for wireless communication, a non-transitory computer readable medium (Figs. 1, 5, 8, 9, 17-20, 22-25), an apparatus comprising: 
at least one processor (821,851,901,921),  and a transmitter (109,209,810,840,916,937,), wherein: the at least one processor  (821,851,901,921), is configured to:
obtaining, by a network device, a demodulation reference signal sequence corresponding to position offset information, wherein the position offset information comprises first position information and a first offset, wherein the first position information corresponds to a quantity of physical resource block where a smallest subcarrier of a bandwidth part comprising a control channel resource set is offset from a frequency domain reference point, wherein the first offset corresponds to a quantity of physical resource blocks by which a smallest subcarrier in the control channel resource set is offset from the smallest subcarrier within the bandwidth part comprising the control channel resource set, and wherein the demodulation reference signal sequence is a subset of a reference signal sequence(Abstract, [0008]-[0012], [0079]-[0081],[0085], [0243]-[0281], which recites the central frequencies of the reception bandwidths of the plurality of terminal devices include a central frequency of an NR-PSS/NR-SSS transmitted individually to each terminal device, a frequency position based on frequency offset information of which each terminal device is notified individually from the central frequency of the NR-PSS/NR-SSS transmitted commonly between the terminal devices, a frequency position set from a higher layer such as an RRC layer, and the like.  As in the example indicated in (b) of FIG. 17, in a case in which the reception bandwidths of the terminal devices are the same and the central frequencies of the reception bandwidths are different, a similar problem to the example indicated in (a) occurs. The REG is defined by four or five resource elements in sequence from a lower frequency side in each OFDM symbol.  Specifically; the REG is defined by five resource elements in sequence from a lower frequency side in the OFDM symbol including the CRS, and the REG is defined by four resource elements in the OFDM including no CRS.  In addition, for the REG, the resource element with the lowest frequency among the four or five resource elements is represented by the REG.  Specifically, by performing searching preferentially in the time direction and then in the frequency direction, it is possible to allocate an index to the representative REG  );
 mapping, by the network device, the demodulation reference signal sequence to a resource element in the control channel resource set(Abstract, [0008]-[0012], [0079]-[0081],[0085], [0243]-[0281], which recites the PDSCH transmitted with antenna ports 0 to 3 can be demodulated to CRS corresponding to antenna ports 0 to 3. he CRS is used for receiving (demodulating) the PBCH, the PDCCH, the PHICH, the PCFICH, and the PDSCH.  The CRS may be used for the terminal device 2 to calculate the downlink channel state information.  The PBCH, the PDCCH, the PHICH, and the PCFICH are transmitted through the antenna port used for transmission of the CRS.  The CRS supports the antenna port configurations of 1, 2, or 4.  The CRS is transmitted through one or more of the antenna ports 0 to 3. ); and sending, by the network device, demodulation reference signal corresponding to the demodulation reference signal sequence(Abstract, [0008]-[0012], [0079]-[0081],[0085], [0243]-[0281], which recites the PDSCH transmitted with antenna ports 0 to 3 can be demodulated to CRS corresponding to antenna ports 0 to 3. he CRS is used for receiving (demodulating) the PBCH, the PDCCH, the PHICH, the PCFICH, and the PDSCH.  The CRS may be used for the terminal device 2 to calculate the downlink channel state information.  The PBCH, the PDCCH, the PHICH, and the PCFICH are transmitted through the antenna port used for transmission of the CRS.  The CRS supports the antenna port configurations of 1, 2, or 4.  The CRS is transmitted through one or more of the antenna ports 0 to 3. ).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of Si et al. (US Application 2018/0167946, hereinafter Si).
Regarding claims 2,7,12, Kusashima discloses the method according to claim 1 as addressed above, except  wherein a physical resource block number of the frequency domain reference point is 0.  
 ([0061]-[0067], [0082], [0159]-[0161]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Si with the teaching of Kusashima by suing the above features such as wherein a physical resource block number of the frequency domain reference point is 0 as taught by Si for the purpose of providing  a system information transmission in an advanced wireless communication system([0002]).
Regarding claims 3, 8, 13, Kusashima discloses the method according to claim 2 as addressed above, except  further comprising:
 sending, by the network device, system information, wherein the system information indicates the frequency domain reference point. 
However, Si teaches sending, by the network device, system information, wherein the system information indicates the frequency domain reference point ([0061]-[0067], [0082], [0159]-[0161]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Si with the teaching of Kusashima by suing the above features such as sending, by the network device, system information, wherein the system information indicates the frequency domain reference point as taught by Si for the purpose of providing  a system information transmission in an advanced wireless communication system([0002]).
 
Regarding claims 4, 9,14, Kusashima discloses he method according to claim 1 as addressed above, except wherein the first position is indicated by higher layer signaling,  wherein the higher layer signaling comprises radio resource control (RRC) signaling.  
However, Si teaches wherein the first position is indicated by higher layer signaling, wherein the higher layer signaling comprises radio resource control (RRC) signaling ([0061]-[0067], [0082], and [0134]-[0179]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Si with the teaching of Kusashima by suing the above features such as wherein the first position is indicated by higher layer signaling,  wherein the higher layer signaling comprises radio resource control (RRC) signaling as taught by Si for the purpose of providing  a system information transmission in an advanced wireless communication system([0002]).
 Regarding claims 5, 10,15, Kusashima discloses he method according to claim 1 as addressed above, except wherein the first offset is determined based on configuration information comprised in higher layer signaling, wherein the higher layer signaling comprises radio resource control (RRC) signaling.  
However, Si teaches wherein the first offset is determined based on configuration information comprised in higher layer signaling, wherein the higher layer signaling comprises radio resource control (RRC) signaling ([0061]-[0067], [0082], and [0134]-[0179]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Si with the ([0002]).


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DADY CHERY/Primary Examiner, Art Unit 2461